COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Maxine Adams and Cecil Adams v. Rebecca Ross

Appellate case number:    01-11-00552-CV

Trial court case number: 2010-12207

Trial court:              269th District Court of Harris County

Date motion filed:        August 19, 2013

Party filing motion:      Appellants


      It is ordered that all relief requested in appellants’ “Motion for Reconsideration for Order
of Dimissal [sic] and Judgement [sic] for Costs Motion [sic] for New Trial on All Issues on
AppealMotion [sic] to Vacate Void Judgment and Motion for a New Trial” is denied.


Judge’s signature: /s/ Harvey Brown
                   Acting for the Court

Panel consists of: Justices Jennings, Brown, and Huddle


Date: August 28, 2013